UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
HERBERT FRANCIS YOUNG,                    )
                                          )
             Plaintiff,                   )
                                          )
      v.                                  )                    Civil Action No. 08-1603 (PLF)
                                          )
JOHN D. CAULFIELD,                        )
 Warden, Correctional Treatment Facility, )
                                          )
             Defendant.                   )
__________________________________________)


                                   MEMORANDUM OPINION

               This matter is before the Court on petitioner’s application for a writ of habeas

corpus. Petitioner filed suit challenging his pretrial detention. In the time since filing the

petition, petitioner has been convicted by a jury in his corresponding criminal case. See United

States v. Glover, et al., Criminal No. 07-0153, Jury Verdict, Docket No. 497 (D.D.C. April 20,

2009). Sentencing is scheduled before Judge Hogan on July 24, 2009 at 9:30 a.m. See id. at

April 20, 2009 Minute Entry. In light of petitioner’s conviction, the Court directed the petitioner

to show cause why his petition is not moot. See Young v. Caulfield, Civil Action No. 08-1603,

Minute Order (D.D.C. May 22, 2009). Petitioner attempted to do so in his filing of June 19,

2009 in which he states that he has not yet been sentenced and that he has a pending motion for

judgment of acquittal. Petitioner argues that he should still be considered a pretrial detainee, and

that his petition therefore is not moot. Petitioner also makes numerous allegations as to

constitutional deprivations caused by his pretrial detention, including wholesale challenges to the

grand jury system.
               The Court is unpersuaded by petitioner’s arguments. Petitioner’s criminal

conviction mooted his habeas challenge to his pretrial detention. Unlike a pretrial detainee, once

a criminal defendant has been convicted, but before he is sentenced, he no longer enjoys a

presumption of innocence and there is a statutory presumption that detention is appropriate.

Compare 18 U.S.C. § 3143(a)(1) (“the judicial officer shall order that a person who has been

found guilty of an offense and who is awaiting imposition or execution of a sentence . . . be

detained. . .”) with 18 U.S.C. § 3142. Since petitioner is no longer in pretrial detention, but has

been detained as a result of his conviction, his habeas challenge to pretrial detention is rendered

moot. See Yohey v. Collins, 985 F.2d 222, 228-29 (5th Cir. 1993); Dettelis v. Palillo, Civil

Action No. 04-685A, 2006 U.S. Dist. LEXIS 42983 at *2 (W.D.N.Y. June 26, 2006) (citing

Thorne v. Warden, Brooklyn House of Detention for Men, 479 F.2d 279, 299) (2nd Cir. 1973)).

The Court therefore will deny the petition for habeas corpus. An Order to accompany this

Memorandum Opinion will issue this same day.


                                              _/s/________________________
                                              PAUL L. FRIEDMAN
                                              United States District Judge
DATE: July 2, 2009




                                                 2